DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation "the terminal" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 12, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Radulescu et al (2017/0251499).

Regarding claim 3, Radulescu discloses wherein, the receiving random access resource selection criterion information and random access resource information broadcasted by a network side device comprises: receiving the random access resource selection criterion information and the random access resource information broadcasted by the network side device over a target downlink carrier within a downlink frequency range supported by the network side device (see the UE 115 may monitor for control information (e.g., on physical downlink control channel (PDCCH) or common PDCCH (C-PDCCH)) in paragraph 0093 and frequency range of a cell in paragraph 0086). 
Regarding claim 4, Radulescu discloses wherein, the target downlink carrier within the downlink frequency range is configured by a network management system or the network side device according to network coverage capability of carriers within the downlink frequency range 
Regarding claims 12 and 15-16, claims 12 and 15-16 are method claims performed by a network side device that is a reverse process of the method performed by the terminal described in claims 1 and 3-4. Claims 12 and 15-16 are, therefore, subject to the same rejection.

Allowable Subject Matter
Claims 2, 5-11, 13-14, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472